Citation Nr: 0407567	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  01-07 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right knee strain.

2.  Entitlement to an initial compensable evaluation for left 
knee strain.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Thomas F. Reilly, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The Board remanded this case 
back to the RO for further development in June 2003.

The veteran's appeal also initially included the issue of 
entitlement to a compensable evaluation for multiple, 
noncompensable disabilities under 38 C.F.R. § 3.324 (2003).  
In view of the Board's disposition of the veteran's claims 
for initial compensable evaluations for right and left knee 
strain, however, this issue is deemed moot.

The issue of entitlement to service connection for a 
bilateral ankle disorder will be addressed in the REMAND 
section of this decision.  Accordingly, this appeal is, in 
part, REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC, and VA will notify you if further 
action is required on your part.




FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's right knee strain is productive of 
significant pain that has been noted to be prone to 
exacerbation.

3.  The veteran's left knee strain is productive of 
significant pain that has been noted to be prone to 
exacerbation; also, there is evidence of minimal crepitus.

4.  There is no competent medical evidence showing a current 
back disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
right knee strain have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 
4.40, 4.45, 4.59, 4.71, Diagnostic Code 5257 (2003).

2.  The criteria for an initial 10 percent evaluation for 
left knee strain have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 
4.40, 4.45, 4.59, 4.71, Diagnostic Code 5257 (2003).

3.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him multiple VA examinations addressing his 
service-connected knee disorders.  For reasons described in 
further detail below, a VA examination concerning his claimed 
back disorder has been found to not be "necessary" under 
38 U.S.C.A. § 5103A(d) (West 2002).

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO informed him of the need for such 
evidence in a September 2003 letter.  By this letter, the RO 
has also notified the veteran of exactly which portion of 
that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  

That notwithstanding, the Board has considered the veteran's 
claim in light of the holding of Pelegrini.  The Board is 
aware that the appealed rating decision preceded the RO's 
September 2003 VCAA notice.  Subsequent to that notice, 
however, the RO readjudicated the veteran's claim in a 
December 2003 Supplemental Statement of the Case.  
Consequently, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case constituted harmless error and should not preclude 
consideration of this appeal at the present time.  See also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  



II.  Entitlement to compensable evaluations for right and 
left knee strain

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

In the present case, the RO, in the appealed June 1999 rating 
decision, granted service connection for bilateral knee 
strain in view of service medical records showing treatment 
for knee symptomatology beginning in July 1998.  Separate 
zero percent evaluations were assigned, effective from 
November 1998.

The RO based these initial evaluations on the results of a 
March 1999 VA general medical examination.  During this 
examination, the veteran complained of recurrent knee pain, 
with popping.  The examination revealed no swelling, redness, 
instability, subluxation, or tenderness of the knees.  There 
was a faint and non-tender scar of the right knee.  Range of 
motion of both knees was from zero to 140 degrees, with no 
evidence of easy fatigability or incoordination.  The 
examiner rendered an impression of chronic bilateral knee 
strain and noted that both knees were prone to exacerbation 
and flare-ups.

In December 2000, the veteran underwent a VA orthopedic 
examination, during which he reported constant pain in both 
knees that was worse with walking up and down stairs, 
climbing, and stooping.  The examination was negative for 
swelling, redness, tenderness, easy fatigability, 
incoordination, or weakened motion of the knees.  There was 
minimal crepitus on the left but none on the right.  Range of 
motion testing revealed flexion from zero to 120 degrees on 
the left and from zero to 140 degrees on the right.  The 
examiner rendered an impression of joint strain of both knees 
but was unable to ascertain the role of flare-ups of the 
knees.  

An August 2001 VA treatment record shows that the veteran 
complained of extreme pain in both knees, particularly on the 
left.  

During his April 2002 VA Travel Board hearing, the veteran 
reported chronic pain, popping, and swelling in both knees.  
He also noted that he was presently unemployed.  

The veteran underwent a final VA orthopedic examination in 
January 2003, during which he complained of constant pain and 
cracking of the knees.  The examination revealed normal 
contour of both knees, range of motion from zero to 135 
degrees bilaterally, no laxity of the knee joints, and 
negative drawer and grind signs.  The impression was 
sprains/strains of both knees, with no evidence of 
fatigability.  
X-rays of the knees were within normal limits.

The RO has evaluated the veteran's knee disorders under 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Under this section, 
slight recurrent subluxation or lateral instability of the 
knee warrants a 10 percent evaluation, while moderate 
recurrent subluxation or lateral instability of the knee 
warrants a 20 percent evaluation.  The Court has held that 
Diagnostic Code 5257 contemplates the criteria of 38 C.F.R. 
§§ 4.40 and 4.45, which concern the applicability of a higher 
evaluation in cases of such symptomatology as painful motion 
and functional loss due to pain.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).   But see DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996) (concerning the general applicability 
of 38 C.F.R. §§ 4.40 and 4.45 in musculoskeletal rating 
cases).  

By assigning zero percent evaluations for the veteran's knee 
disorders, the RO has indicated the view that these disorders 
are less than slightly disabling in degree.  Despite the 
general lack of knee symptomatology, in terms of both loss of 
motion and objective evidence of painful motion, the veteran 
has nevertheless complained of constant pain.  The December 
2000 VA examination also revealed minimal crepitus in the 
left knee.  Moreover, the March 1999 VA examination report 
indicates that the veteran's knee disorders are prone to 
exacerbation.  This evidence, taken as a whole, is indicative 
of knee disabilities which are best described as slight in 
degree.  Consequently, 10 percent evaluations, but not more, 
are warranted under Diagnostic Code 5257.  See also 38 C.F.R. 
§ 4.59 (concerning the assignment of a minimum compensable 
evaluation in cases of an actually painful joint).

The Board has considered other potentially applicable 
diagnostic criteria to determine whether evaluations in 
excess of 10 percent can be applied in the present case.  
However, with respect to both knees, there is no evidence of 
ankylosis (for consideration under Diagnostic Code 5256); 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint (the criteria 
for a 20 percent evaluation under Diagnostic Code 5258); 
flexion limited to 30 degrees (20 percent under Diagnostic 
Code 5260); or extension limited to 15 degrees (20 percent 
under Diagnostic Code 5261).  The absence of x-ray findings 
of arthritis for both knees also precludes the assignment of 
separate evaluations, for each knee, for arthritis and 
instability.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).

Overall, the Board finds that the evidence supports separate 
10 percent evaluations, but not more, for the veteran's right 
and left knee strain in view of Diagnostic Code 5257 and 
38 C.F.R. § 4.59.  To that extent, the appeal is granted.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected knee disorders have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

III.  Entitlement to service connection for a back disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

In this case, the Board has reviewed all of the veteran's 
medical records, both from service and subsequent to service.  
There are, however, no medical records showing treatment for 
any kind of back disorder whatsoever.

The Board acknowledges that, to date, the RO has not afforded 
the veteran a VA examination with an opinion as to the 
etiology of his claimed back disorder.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, however, there is no 
evidence linking the veteran's claimed back disorder to 
service and no reasonable possibility that a VA examination 
would result in findings favorable to the veteran.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in his August 2001 
Substantive Appeal.  The veteran, however, has not been shown 
to possess the requisite medical training or credentials 
needed to render either a diagnosis or a competent opinion as 
to medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
back disorder, and the claim must be denied.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

An initial 10 percent evaluation for right knee strain is 
granted, subject to the laws and regulations governing 
monetary benefits.

An initial 10 percent evaluation for left knee strain is 
granted, subject to the laws and regulations governing 
monetary benefits.

The claim of entitlement to service connection for a back 
disorder is denied.


REMAND

During service, in November 1996, the veteran was treated for 
complaints of a sore ankle and assessed with extensor tendon 
pain in the right ankle.  He has maintained that he continues 
to suffer from a bilateral ankle disorder of service onset.  
To date, however, he has not been afforded a VA examination 
for the express purpose of ascertaining the nature and 
etiology of any current ankle disorders.  In light of his in-
service complaints, the Board finds that such an examination 
is "necessary" in view of 38 U.S.C.A. § 5103A(d) (West 
2002).

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  By this letter, the 
RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran should be 
allowed a reasonable period of time in 
which to respond prior to further RO 
adjudication.

2.  Then, the RO should afford the 
veteran a VA orthopedic examination to 
address the nature and extent of his 
claimed bilateral ankle disorder.  The 
examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  The examiner's findings 
must include range of motion testing and 
commentary as to pain, and the examiner 
must provide an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that any 
disability of either ankle, if present, 
is etiologically related to service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
typewritten report.

3.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a bilateral ankle 
disorder.  If the determination of this 
claim remains unfavorable to the veteran, 
the RO should furnish him with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afford him a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



